Citation Nr: 0737872	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  05-14 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability evaluation for 
service-connected right foot scar.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from December 1960 to March 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued a noncompensable (zero percent) disability 
rating for service-connected right foot scar.  

In June 2007, the veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing.  A 
transcript of the hearing is associated with the claims file.  


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected right foot 
scar is a superficial scar that measures 8 cm long and 2 mm 
wide; it is flat, white, and non-tender, with no adherence to 
the underlying tissue, and the scar does not cause any 
limitation of function and there is no associated 
neurological impairment.  


CONCLUSION OF LAW

The schedular criteria for a compensable disability 
evaluation for service-connected right foot scar have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7801 to 7805 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

Here, the VCAA duty to notify was satisfied by way of a 
letter(s) sent to the veteran in September 2003 and August 
2006 that fully addressed all four notice elements.  The 
letters informed the veteran that VA would assist him in 
obtaining records in the custody of a Federal department or 
agency, including VA, the service department, and the Social 
Security Administration.  He was advised that it was his 
responsibility to send medical records showing his service-
connected disability had increased in severity, or to provide 
a properly executed release so that VA could request the 
records for him.  He was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim."  See 38 C.F.R. § 3.159(b)(1).  Finally, the Board 
notes the August 2006 letter further informed the veteran of 
how disability ratings and effective dates are assigned, and 
his claim was then readjudicated in a Supplemental Statement 
of the Case in January 2007.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

In addition to the foregoing, VA has a duty to assist the 
veteran in the development of the claim.  This duty includes 
assisting the veteran in the procurement of service medical 
records and pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file.  In this 
regard, the Board notes the January 2004 VA examination 
report and June 2007 Travel Board transcript reflect that the 
veteran reported that he was not receiving treatment for his 
service-connected disability.  In addition, the veteran has 
been afforded two VA medical examinations in conjunction with 
his claim.  Moreover, neither the veteran nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Therefore, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Traditionally, when an increase in the disability rating is 
at issue, it has been the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  However, when the current appeal arose from the 
initially assigned rating, the Court has held that 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board notes that, in June 2003, the veteran submitted a 
written statement, via VA Form 21-4138, requesting an 
increased rating for his service-connected right foot 
disability that was currently rated as noncompensable (zero 
percent).  Upon receiving the veteran's informal claim for 
benefits, the RO apparently sought to obtain his claims file 
but, in August 2003, the National Personnel Records Center 
(NPRC) informed the RO that the veteran's claims file could 
not be located.  The RO subsequently searched its BIRLS 
database and learned that the veteran had one service-
connected scar disability that was rated as noncompensable.  
The BIRLS report did not, however, reflect the effective date 
of the original grant of service connection.  

Thus, it is not clear when entitlement to service connection 
for the veteran's right foot scar disability was established; 
however, it is clear that service connection was established 
prior to the June 2003 claim for an increased rating.  In any 
event, in the recent case of Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007), the Court held that staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  In reaching this conclusion, the 
Court observed that when a claim for an increased rating was 
granted, the effective date assigned may be up to one year 
prior to the date that the application for increase was 
received if it was factually ascertainable that an increase 
in disability had occurred within that timeframe.  
Accordingly, the Board will consider whether staged ratings 
may be warranted at any time since period one year before the 
claim was filed in June 2003.  

The veteran's service-connected right foot scar disability is 
currently rated noncompensable (zero percent) under the 
criteria of 38 C.F.R. § 4.118, Diagnostic Code (DC) 7805.  
The veteran has asserted that his service-connected 
disability warrants a higher, compensable disability rating.  

The Board notes that amendments were made to the criteria for 
rating the skin, effective August 30, 2002.  See 67 Fed. Reg. 
49,596 (July 31, 2002) (codified at 38 C.F.R. § 4.118, DCs 
7800 to 7833 (2002)).  As the veteran's claim for an 
increased rating was filed after the rating criteria were 
amended, the Board will consider only the current schedular 
criteria.  Under that criteria, a 10 percent evaluation is 
warranted for scars other than on the head, face, or neck, 
where such are deep and cause limited motion in an area 
exceeding six square inches; for scars covering an area of 
144 square inches or greater where superficial and without 
resulting limited motion; for a superficial, unstable scar; 
or a superficial scar that is painful on examination.  
38 C.F.R. § 4.118, DCs 7801 to 7804 (2007).  Otherwise, scars 
will continue to be rated on the limitation of motion of the 
affected part, under DC 7805 (2007).  

A deep scar is one associated with underlying soft tissue 
damage.  See 38 C.F.R. § 4.118, DC 7801, Note (2).  In 
contrast, a superficial scar is one not associated with any 
underlying soft tissue damage.  See 38 C.F.R. § 4.118, DC 
7802, Note (2).  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  See 38 C.F.R. § 4.118, DC 7803, Note (3).  

Review of the pertinent evidence shows the veteran's service-
connected right foot scar disability is located on the bottom 
of the sole of his right foot and measures 8 cm long and 2 mm 
wide.  See VA examination reports dated January 2004 and 
January 2007.  The examiner who conducted the January 2004 VA 
examination reported that the veteran's scar was flat, white, 
and non-tender, with no adherence to the underlying tissue.  
The examiner reported that there were calluses on the balls 
of both the veteran's feet and that the veteran walked with a 
limp, but stated that there was no limitation of function 
caused by the scar.  The diagnosis was a residual, 
asymptomatic scar after laceration of the right foot.  The 
Board notes the findings of the January 2007 VA examination 
are essentially the same as those reported above with respect 
to the symptomatology associated with the veteran's service-
connected right foot scar disability.  

The Board notes that DC 7801 does not assist the veteran 
because the veteran's service-connected scar measures no more 
than 3 square inches, and the evidence does not show it is 
deep (associated with underlying soft tissue damage) or 
causes limited motion.  In this regard, the Board again notes 
that the January 2004 VA examiner specifically stated that 
the veteran's service-connected scar did not cause any 
limitation of function.  In addition to the foregoing, the 
Board finds that, although the veteran's service-connected 
scar is superficial, an increased rating is not warranted 
under DCs 7802, 7803, and 7804 because the evidence does not 
show the veteran's service-connected scar measures at least 
144 square inches, is unstable, or painful on examination.  

In this context, the Board notes the veteran has consistently 
reported that he experiences pain in his right foot, which 
increases in severity when he walks.  However, the 
preponderance of the evidence, namely the January 2004 and 
January 2007 VA examination reports, reflects that the 
veteran's pain is associated with bony nodules that are 
located on the top of his right foot around the first 
metatarsal and on the medial side of the right foot, as 
opposed to his service-connected scar.  In fact, the veteran 
testified at the June 2007 Travel Board hearing that, 
although he feels pain every time he puts his foot on the 
floor, the scar itself is not painful and that he did not 
feel any pain when he moves his toes off the floor.  The 
Board notes that, in a January 2007 rating decision, the RO 
granted service connection for arthritis of the right foot 
and assigned a 10 percent rating based upon the veteran's 
complaints of foot pain.  Therefore, the Board finds that the 
pain the veteran experiences in his right foot is not a 
manifestation of his service-connected scar for which an 
increased rating is warranted in this case.  

In evaluating the veteran's claim under DC 7805 (2002 and 
2006), the Board notes there are no diagnostic codes which 
evaluate limitation of motion of the foot.  Regardless, the 
Board again notes that the evidence shows the veteran's scar 
does not cause any limitation of function in his foot and, as 
noted above, any additional functional impairment in the 
veteran's foot is contemplated in the separate 10 percent 
rating assigned to his service-connected right foot arthritis 
disability.  Therefore, DC 7805 does not assist the veteran 
in obtaining a higher disability rating.  

The Board has considered whether any additional diagnostic 
code would assist the veteran in obtaining a higher 
disability rating; however, the veteran's service-connected 
scar does not affect his head, face, or neck and he has not 
been shown to have any other skin disability contemplated in 
the rating code.  Therefore, DCs 7800 and 7806 to 7833 (2007) 
are not for application in this case.  

The Board has also considered whether a separate rating is 
warranted for any neurological impairment associated with the 
veteran's service-connected disability.  However, the 
evidence does not suggest, nor has the veteran alleged, that 
he suffers a neurological impairment associated with his 
service-connected scar.  Therefore, the Board finds there is 
no basis to award a separate disability rating for a 
neurological impairment associated with the veteran's 
service-connected residual scar of the right thigh.  

In summary, and for the reasons and bases set forth above, 
the Board finds the noncompensable disability evaluation 
currently assigned adequately reflects the functional 
limitation associated with the veteran's service-connected 
right foot scar, and the veteran is not entitled to a 
compensable disability evaluation.  Because the preponderance 
of the evidence is against the veteran's claim, there is no 
reasonable doubt to be resolved.  See Gilbert, supra.  




ORDER

Entitlement to a compensable disability evaluation for 
service-connected right foot scar is denied.  



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


